ACCEPTED
                                                                                       05-14-01470-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                  3/17/2015 9:12:44 AM
                                                                                            LISA MATZ
                                                                                                CLERK




                              Case No. 05-14-01470-CV
                                                                        FILED IN
                                                                 5th COURT OF APPEALS
                                                                     DALLAS, TEXAS
                                                                 3/17/2015 9:12:44 AM
                         IN THE COURT OF APPEALS                       LISA MATZ
                      FOR THE FIFTH DISTRICT OF TEXAS                    Clerk

                              DALLAS, TEXAS



                                LANDON MAY,
                                                                       Appellant,
                                             v.

                            MARIBETH BRYANT,
                                                                        Appellee.



                        On Appeal from Cause No. 1400171
               In the County Court-At-Law #2 of Hunt County, Texas
                      Honorable F. Duncan Thomas, Presiding



              APPELLANT’S VOLUNTARY MOTION FOR DISMISSAL



      TO THE HONORABLE FIFTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 42.1, the Appellant, Landon May, files this,

Appellant’s Voluntary Motion for Dismissal.

      Appellant’s moves that this Court dismiss the above captioned and numbered

cause and that it be remanded to trial court for any further proceedings.


APPELLANT’S VOLUNTARY MOTION FOR DISMISSAL                                    PAGE 1
                                               Respectfully submitted,
                                               MONEY LAW FIRM, PLLC


                                             By: /s/ Brent A. Money
                                                 Brent A. Money
                                                 Texas Bar No. 24049530
                                                 2606 Lee Street
                                                 Greenville, Texas 75401
                                                 Phone: (903) 455-1600
                                                 Fax: (888) 756-4746
                                                 ATTORNEY FOR APPELLANT,
                                                 LANDON MAY



                           CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing instrument was served
upon all counsel of record in the above-styled matter in accordance with the
applicable Rules of Civil Procedure on the 17th day of March, 2015.

Via Facsimile
Joe Weis
PEMBERTON, GREEN, NEWCOMB & WEIS
2507 Washington Street
Greenville, TX 75401
ATTORNEY FOR APPELLEE
Fax: (903) 455-1710

                                               /s/ Brent A. Money
                                               Brent A. Money




APPELLANT’S VOLUNTARY MOTION FOR DISMISSAL                                  PAGE 2